Citation Nr: 1213296	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  07-06 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to restoration of a 40 percent evaluation for bilateral hearing loss. 

2.  Entitlement to a compensable disability evaluation for bilateral hearing loss since January 1, 2007, and in excess of 10 percent since September 23, 2011.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Army from October 1950 to January 1952, to include combat duty in Korea. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In a February 2012 rating decision the RO granted a 10 percent rating for the Veteran's bilateral hearing loss from September 23, 2011.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, this matter remains in appellate status.

The Board remanded the claims in March and July 2009, and July and August 2010 for further evidentiary development.  Unfortunately, requested development was not conducted as instructed by the Board, and further development is required. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran in this case was initially awarded a noncompensable evaluation for bilateral hearing loss, effective January 2, 1998.  In a July 2003 rating decision, the disability was increased to a 40 percent rating effective May 5, 2003, based on findings of a private audiological examination dated in June 2003. 

In May 2006 the Veteran was issued notice of a proposed rating reduction, and in October 2006 the RO reduced the bilateral hearing loss rating to a noncompensable level.  The Veteran contends that improvement had not been shown in his service-connected bilateral hearing loss to warrant reduction of the 40 percent disability rating.  He also contends that, in any event, the evaluation now assigned the disorder does not accurately reflect the severity of the disability.

This case has a lengthy evidentiary history, and there are multiple audiological examinations of record which, ostensibly, assess the level of the Veteran's hearing loss.  There is, however, disparity between findings entered by VA audiologists and those performed by the Veteran's private hearing specialists.  

Of particular note, is a September 2005 private examination, where puretone hearing thresholds, in decibels, were as follows: 




HERTZ 



1000
2000
3000
4000
Average
RIGHT
55
75
105
110
86
LEFT
65
85
100
110
90

Speech audiometry as measured by the Maryland CNC revealed speech recognition scores of 88 percent in the right ear and 92 percent in the left ear.  By regulation, this is an "exceptional" pattern of hearing loss.  See 38 C.F.R. § 4.86. 

VA examinations proximate in time to this examination, and dated later than this examination in 2007, 2009 and 2011, do not reveal such an exceptional pattern.  An additional private examination, dated in August 2009, also shows a severe degree of hearing loss; however, the findings are not as severe as those noted in the September 2005 private report (but are much worse than VA findings).  It appears that Maryland CNC, the required regulatory standard for audiometric testing, was utilized in both private and VA examinations. 

In the Board's remand order of July 2010, the Veteran was to be afforded a new VA examination, and an opinion was to be entered which considered the factors established in the U.S. Court of Appeals for Veterans Claims (Court) decision of Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  This was mandated in an earlier 2009 remand, and had not yet been accomplished as directed.  Additionally, the Board reviewed the extensive evidentiary record of hearing testing, and determined that there was a large disparity between the private examinations of record, to include those afforded in June 2003, September 2005, and August 2009, and the VA examinations in the claims file.  It was directed that an audiologist examine the claims file and offer an opinion as to why such a disparity existed. 

In response to the Board's directives, a VA examination was afforded in August 2010; however, that examination did not contain an opinion addressing the disparity between previous private and VA examinations.  Further, there was no opinion as to functional impairment included in that report-as had been requested on two separate occasions by the Board.  A September 2010 addendum contained a paragraph addressing the potential impact the Veteran's hearing loss has on his usual occupation as an optometrist, with no other functional limitations discussed.  Most significantly, a January 2011 addendum purported to address the disparity between very severe private findings and less severe VA audiology reports.  Unfortunately, the January 2011 addendum is based off of an incorrect reading of the evidentiary record.  That is, the audiologist noted that the basis of the 40 percent award was a June 2003 VA examination report, and that a transposition error by the RO in the body of the rating decision caused the unnecessary rating of 40 percent (the examiner notes that the June 27, 2003, VA examination report contains much less severe findings than what is reported in the rating decision).  The rating decision was based on findings obtained in a June 11, 2003, private examination report, which indeed shows much more severe hearing loss than what is reported in the VA examination report of several days later.  In its award of a 40 percent rating the RO correctly transcribed findings from June 11, 2003.  Thus, the entire premise for the VA audiologist's explanation was factually incorrect, which premised the most recent remand. 

Pursuant to the August 2011 Board remand, the Veteran was afforded another VA examination in September 2011.  The examiner indicated that the Veteran was currently receiving a 40 percent rating for his service-connected bilateral hearing loss, when at that time the Veteran was in receipt of a noncompensable rating.  The examiner then opined "[a]s noted on numerous previous claims documents, an apparent error by rating personnel occurred in 2003 where incorrect hearing thresholds were entered into the rating decision documentation (results different from the Audiology C&P exam[ination] associated with the claim)."  This factual premise, as the Board has previously explained is incorrect, and as such the examiner could not rely on this to explain the discrepancy among audiology tests.  

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA examiner was instructed to opine as to the disparity between the results of private examinations and VA examinations, and the returned opinion is based on an incorrect reading of the factual history.  As such, the Veteran's claims file should be sent for a remedial addendum opinion, addressing the discussed disparity and all functional limitations of hearing loss. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact an audiologist, other than the one who conducted the recent VA examinations (and authored the associated problematic addendum opinions), for the purposes of obtaining a VA audiological opinion.  In this regard, the examiner is specifically requested to provide an opinion regarding all the functional effects of hearing loss (i.e. including, but not exclusively employment interference).  Additionally, after reviewing the claims file, the examiner should give an opinion as to why there is such a vast disparity between private audiology examinations, specifically those conducted in 2003, 2005 and 2009, and the VA examinations of record.  The examiner should indicate if testing protocols appear to have been followed on all tests of record.  A detailed rationale should be included. 

2.  Then, after any additional development indicated by the state of the record, readjudicate entitlement to restoration of a 40 percent evaluation for bilateral hearing loss and entitlement to an increased ratings for bilateral hearing loss.  There should be consideration and discussion as to whether there should be referral to the Director, Compensation and Pension service, for extraschedular evaluation.  If any benefit sought on appeal remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative an opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



